DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Provost et al. (2013/0208497).
With respect to claim 1, Provost teaches an intravenous (IV) infusion line assembly (100), comprising: an elongated member (108) having a fluid conduit for administering therapeutic fluid to a patient (Abstract), the fluid conduit configured to provide fluid communication between a first end of the elongated member and a second end of the elongated member (Fig. 1); and an optical member (112) disposed along a longitudinal length of the elongated member (Fig. 1), wherein the optical member is at least partially optically transmissive to light passed within the optical member (at 116), wherein the optical member is breakably affixed along the longitudinal length of the elongated member (via 118), and wherein a portion of the optical member (portion of 112 above top item 118 in Fig. 3) between a first end of the optical member and a second end of the optical member is not affixed to the elongated member (Fig. 3).  
As for claim 2, Provost teaches wherein the optical member is affixed along an outer surface of the longitudinal length of the elongated member (Figs. 1 and 3).
As for claim 3, Provost teaches wherein the optical member is disposed along an interior of an outer surface of the longitudinal length of the elongated member (Figs. 1 and 3).
As for claim 9, Provost teaches wherein the optical member and the elongated member are additionally affixed to one another with one or more clips (118) or clamps.  
As for claim 10, Provost further teaches a light source (116) selectively couplable to the optical member (112) and configured to provide light to the optical member (Figs. 1-2).  
As for claim 11, Provost teaches wherein the light source is selectively attachable to the elongated member (Figs. 1-2).  
As for claim 14, Provost teaches all of the claimed elements, as is discussed above.
As for claims 18 and 19, Provost teaches all of the disclosed elements, which are assembled as claimed, thus the method is inherently taught.
[AltContent: rect]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Provost.
With respect to claim 4, Provost teaches all of the claimed elements, as is discussed above, as well as teaching wherein the optical member is additionally affixed to the elongated member by an attachment element (118). Provost does not explicitly teach the attachment element is an adhesive (claim 4).
As for claim 4, Provost does teach using an adhesive as an attachment element (paragraph 39). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the adhesive for the attachment of cylindrical element 120 also for the attachment with cylindrical element 108, in order to provide inexpensive and durable attachment. 
As for claim 13, Provost teaches all of the claimed elements, as is discussed above.


Claims 6, 7, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Provost in view of Del Castillo (6,984,052).
With respect to claims 6 and 7, Provost teach all of the claimed elements, as is discussed above, except for explicitly teaching wherein the optical member is affixed to the elongated member without clips or clamps (claim 6); wherein the optical member is configured to transmit light through a sidewall of the optical member (claim 7).  
As for claim 6, Del Castillo also drawn to IV infusion line assemblies, teaches wherein an optical member (14) is affixed to the elongated member (Figs. 1 and 5) without clips or clamps (item 12 is a collar).  
As for claim 7, Del Castillo teaches wherein the optical member is configured to transmit light through a sidewall of the optical member (Fig. 1 and column 4, line 51-column 5, line 17).  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the collar and transmission arrangement of Del Castillo in the IV infusion line assembly of Provost, in order enhance the imagery associated with the elongated member (column 4, lines 33-50 of Del Castillo). 
As for claims 15 and 17, Provost and Del Castillo teach all of the claimed elements, as is discussed above.
As for claim 20, Provost and Del Castillo teach all of the disclosed elements, which are assembled as claimed, thus the method is obviously taught. 



Allowable Subject Matter
Claims 5, 8, 12, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	With respect to claim 5, the prior art does not teach or suggest wherein the optical member and the elongated member are affixed to one another by a bond formed by partial melting of the elongated member, the optical member, or both; along with the other limiting elements of claims 1 and 5.
As for claim 8, the prior art does not teach or suggest the optical member including one or more diffraction optical elements (DOEs) thereon, the one or more DOEs being configured to in-couple a light into the optical member; along with the other limiting elements of claims 1 and 8.
As for claim 12, the prior art does not teach or suggest wherein the bond between the optical member and the elongated member is formed by partial melting of the elongated member, the optical member, or both; along with the other limiting elements of claims 10 and 12.
As for claim 16, the prior art does not teach or suggest the optical member including one or more diffraction optical elements (DOEs) thereon, the one or more DOEs being configured to in-couple a light into the optical member; along with the other limiting elements of claims 10 and 16.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        7/12/2022